DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, there is insufficient antecedent basis for “the trigger safety mechanism” and “the safety valve chamber”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2014/0209657), hereinafter Huang, in view of Liang et al (US 7,556,183), hereinafter Liang ‘183, further in view of Liang et al (US 2008/0290131), hereinafter Liang ‘131.

Regarding claim 1, Huang discloses a clinch fastener system (Fig. 1, item 1) comprising: 
a pneumatic fastener tool (Fig. 1) having a tool nose (Fig. 1, item 13), a handle (Fig. 1, item 11), a trigger (Fig. 1, item 17), and a trigger valve (Fig. 3-6, trigger 17 has a trigger valve); 
a pivoting base (Fig. 1, item 21) configured to be pivotally connected to the pneumatic fastener tool configured to dispense fasteners (Para. 0020-0022); 
a clinch arm pivotally connected to the pivoting base at a proximal end of the clinch arm (Para. 0020-0023); 

Huang is silent about a safety valve operating through three pressure zones comprising a first pressure zone, a second pressure zone, and a third pressure zone, wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve, wherein the second pressure valve includes a second portion of the trigger valve, and a first portion of the safety valve, and wherein the third pressure zone includes a second portion of the safety valve.
However, Liang ‘183 teaches a fastener system (Liang ‘183, Fig. 1) with a trigger valve (Liang ‘183, Fig. 1, item 4) and a safety valve (Liang ‘183, Fig. 1, item 5) operating through three pressure zones (Liang ‘183, Col. 5, line 1-Col. 6, line 59), wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve (Liang ‘183, Col. 5, line 1-Col. 6, line 59, first pressure zone includes interior 10 of handle 13 and first portion 41 of trigger valve 4), wherein the second pressure valve (Liang ‘183, second pressure zone is around trigger valve 4) includes a second portion of the trigger valve and a first portion of the safety valve (Liang ‘183, Col. 5, line 1-Col. 6, line 59, second pressure zone includes bottom portion of trigger valve 4 and connecting portion of safety valve 5), and wherein the third pressure zone includes a second portion of the safety valve (Liang ‘183, Col. 5, line 1-Col. 6, line 59, third pressure zone includes bottom portion of safety valve 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Huang and Liang ‘183 to modify the fastener system of Huang to include the safety valve system of Liang ‘183.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang ‘183, Col. 1, lines 30-61).

Huang in view of Liang ‘183 is silent about the second pressure zone is configured to be open to atmospheric pressure prior to actuation of the trigger.
However, Liang ‘131 teaches a pneumatic fastener tool (Liang ‘131, Fig. 1) having a second pressure zone (Liang ‘131, Fig. 5, item 26) configured to be open to atmospheric pressure prior to actuation of the trigger (Liang ‘131, Para. 0039).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings to Huang, Liang ‘183, and Liang ‘131 to modify the fastener system of Huang in view of Liang ‘183 to open the second pressure zone to the atmosphere as taught by Liang ‘131.  A person of ordinary skill in the art would have been motivated to make such change in order to efficiently utilize the high pressure air within the tool to hit nails (Liang ‘131, Para. 0004).

Regarding claim 2, as combined above, Liang ‘183 teaches the clinch fastener system further comprising an integrated air piston (Liang ‘183, Fig. 1, item 54) within the second pressure zone providing mechanical lockout of the trigger safety mechanism (Liang ‘183, Col. 6, line 29-Col. 7, line 55) wherein the first portion of the safety valve chamber comprises a port (Liang ‘183, Fig. 2, item 11, 111) configured to divert air (Liang ‘183, Col. 6, line 29-Col. 7, line 55) from the first portion of the safety valve chamber to the integrated air piston (Liang ‘183, Col. 6, line 29-Col. 7, line 55).

Regarding claim 3, Huang discloses the clinch fastener system further comprising an air cylinder (Huang, Fig. 3, air cylinder surrounds chamber 14) configured to operate the clinch arm (Huang, Para. 0020-0023) and tubing (Huang, Fig. 3-6 air cylinder surrounding chamber 14 is connected to portion of trigger valve 17 by tubing to allow air to flow within the pressure zone) within a second pressure zone between the second portion of the trigger valve and the air cylinder to actuate the air cylinder (Huang, Para. 0020-0023).

Regarding claim 4, Huang discloses the clinch fastener system further comprising an extended curved trigger (Huang, Fig. 1, item 17) forming a curved loop (Huang, Fig. 1, item 17) graspable by a user (Huang, Para. 0020-0023) and extending from the safety valve to prevent accidental or double firing of the pneumatic fastener tool (Huang, Para. 0020-0023).
Huang in view of Liang ‘183 is silent about the curved trigger extends from the safety valve to a rocking safety latch.
However, Liang ‘131 teaches a curved trigger (Liang ‘131, Fig. 1, item 28) extends from the safety valve (Liang ‘131, Fig. 1, item 23) to a rocking safety latch (Liang ‘131, Fig. 1, rocking safety latch is connected to trigger 28).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings to Huang, Liang ‘183, and Liang ‘131 to modify the fastener system of Huang in view of Liang ‘183 to include the rocking safety latch of Liang ‘131.  A person of ordinary skill in the art would have been motivated to make such change in order to efficiently utilize the high pressure air within the tool to hit nails (Liang ‘131, Para. 0004).

Regarding claim 5, Huang teaches a clinch fastener system (Fig. 1) comprising: 
a pneumatic fastener tool (Fig. 1) having a trigger (Fig. 1, item 17) and a tool nose (Fig. 1, item 13); 
a trigger valve (Fig. 3-6, trigger 17 has a trigger valve)
a pivoting base (Fig. 1, item 21) configured to be pivotally connected to the pneumatic fastener tool configured to dispense fasteners (Para. 0018-0023); 
a clinch arm (Fig. 1, item 22) pivotally connected to the pivoting base at a proximal end of the clinch arm (Para. 0018-0023); 
a clinch plate (Fig. 1, distal end of clinch arm 22 has a clinch plate) disposed on a distal end of the clinch arm 
a mechanically actuated trigger linkage (Fig. 3-6, trigger 17 has a mechanically actuated trigger linkage) (Para. 0018-0023) attached to the trigger comprising a clinch actuating valve configured to actuate the clinch arm (Para. 0018-0023);
wherein the trigger is an extended curved trigger (Fig. 1, item 17) forming a curved loop (Fig. 1, item 17) graspable by a user (Para. 0020-0023) configured to prevent accidental or double firing of the tool (Para. 0020-0023).

Huang is silent about a trigger valve and a safety valve; a safety mechanism disposed at the tool nose and operationally connected to the safety valve; a rocking safety latch configured to mechanically lockout the safety mechanism; wherein the trigger extends from the safety valve to the rocking safety latch.
However, Liang ‘183 teaches a fastener system (Liang ‘183, Fig. 1) with a trigger valve (Liang ‘183, Fig. 1, item 4) and a safety valve (Liang ‘183, Fig. 1, item 5); a safety mechanism (Liang ‘183, Fig. 1, item 6) disposed at the tool nose and operationally connected to the safety valve; a rocking safety latch configured to mechanically lockout the safety mechanism (Liang ‘183, Col. 6, line 15-Col. 7, line 10, if trigger is not actuated, safety mechanism cannot supply air to the trigger valve).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Huang and Liang ‘183 to modify the fastener system of Huang to include the safety valve system of Liang ‘183.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang ‘183, Col. 1, lines 30-61).

Huang in view of Liang ‘183 is silent about the trigger extends from the safety valve to a rocking safety latch.
However, Liang ‘131 teaches a curved trigger (Liang ‘131, Fig. 1, item 28) extends from the safety valve (Liang ‘131, Fig. 1, item 23) to a rocking safety latch (Liang ‘131, Fig. 1, rocking safety latch is connected to trigger 28).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings to Huang, Liang ‘183, and Liang ‘131 to modify the fastener system of Huang in view of Liang ‘183 to include the rocking safety latch of Liang ‘131.  A person of ordinary skill in the art would have been motivated to make such change in order to efficiently utilize the high pressure air within the tool to hit nails (Liang ‘131, Para. 0004).

Regarding claim 6, Huang is silent about the clinch fastener system further comprising a rocking safety latch at one end of the extended curve trigger, a depressible button safety switch, and a safety mechanism which is connected at the nose of the tool; wherein the rocking safety latch is configured to be able rotate to lockout the safety mechanism.
However, Liang ‘183 teaches the extended curve trigger further comprises a depressible button safety switch (Liang ‘183, Fig. 1, item 5, depressible button safety switch moves upward when tool is pressed against workpiece), configured to mechanically activate the rocking safety latch (Liang ‘183, Fig. 1, item 44) (Liang ‘183, Col. 6, line 15-Col. 7, line 10, if trigger is not actuated, safety mechanism cannot supply air to the trigger valve).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the clinch fastener system of Huang to include the safety mechanism of Liang ‘183.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang ‘183, Col. 1, lines 30-61).

Regarding claim 7, Huang teaches a clinch fastener system (Fig. 1) comprising: 
a pneumatic fastener tool (Fig. 1) having a trigger (Fig. 1, item 17) and a tool nose (Fig. 1, item 13); 
a pivoting base (Fig. 1, item 21) configured to be pivotally connected to the pneumatic fastener tool configured to dispense fasteners (Para. 0018-0023); 
a clinch arm (Fig. 1, item 22) pivotally connected to the pivoting base at a proximal end of the clinch arm (Para. 0018-0023); 
a clinch plate (Fig. 1, distal end of clinch arm 22 has a clinch plate) disposed on a distal end of the clinch arm 
a mechanically actuated trigger linkage (Fig. 3-6, trigger 17 has a mechanically actuated trigger linkage) (Para. 0018-0023) attached to the trigger comprising a clinch actuating valve configured to actuate the clinch arm (Para. 0018-0023).

Huang is silent about the mechanically actuated trigger linkage comprising an integrated actuator arm attached to the trigger, a safety trigger lockout mechanism configured to be operatively attached to the nose of the pneumatic fastener tool, a pneumatic valve actuating arm operatively attached to the integrated actuator arm.
However, Liang ‘183 teaches an integrated actuator arm (Liang ‘183, Fig. 9, item 42) attached to the trigger, a safety trigger lockout mechanism (Liang ‘183, Fig. 1, item 6) configured to be operatively attached to the nose of the pneumatic fastener tool, a pneumatic valve actuating arm (Liang ‘183, Fig. 9, item 54) operatively attached to the integrated actuator arm.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Huang and Liang ‘183 to modify the fastener system of Huang to include the safety valve system of Liang ‘183.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang ‘183, Col. 1, lines 30-61).

Huang in view of Liang ‘183 is silent about the integrated actuated arm fixedly attached to the trigger and configured for movement therewith upon pivoting of the trigger about a pivot.
However, Liang ‘131 teaches an integrated actuated arm (See annotated Fig. 1 below) fixedly attached to the trigger (Fig. 1, item 28) and configured for movement therewith upon pivoting of the trigger about a pivot (See annotated Fig. 1 below).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the clinch fastener system of Huang to include the integrated actuator arm of Liang ‘183.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang ‘183, Col. 1, lines 30-61).

    PNG
    media_image1.png
    649
    548
    media_image1.png
    Greyscale

Regarding claim 8, as combined above, Huang in view of Liang ‘183 teaches the clinch fastener system wherein the interior (Liang ‘183, Fig. 1, item 10) of the handle (Liang ‘183, Fig. 1, item 13) is configured to be filled with pressurized air to pressurize the first pressure zone (Liang ‘183, Col. 5, line 1-Col. 6, line 59).

Regarding claim 9, as combined above, Huang in view of Liang ‘183 further in view of Liang ‘131 teaches the clinch fastener system wherein the first portion of the trigger valve (Liang ‘183, Fig. 9, item 4) comprises a first chamber (Liang ‘183, Fig. 9, item 45), and the second portion of the trigger valve comprises a second chamber (Liang ‘131, Fig. 5, item 26) which is configured to be open to atmospheric pressure prior to actuation of the trigger (Liang ‘131, Para. 0039).

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, the prior art of record fails to disclose, teach, or fairly suggest a clinch fastener system comprising: a pneumatic fastener tool having a first pressure zone, a second pressure zone, and a third pressure zone; a pivoting base; a clinch arm; wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve, wherein the second pressure zone includes a second portion of the trigger valve and a first portion of the safety valve, and wherein the third pressure zone includes a second portion of the safety valve; wherein the second pressure zone is configured to be open to atmospheric pressure prior to actuation of the trigger; wherein the trigger valve further comprises a trigger valve sealing member configured to selectively seal an opening between the first chamber and the second chamber, and a trigger valve plunger disposed within the second chamber and configured to be moved within the second chamber by actuation of the trigger causing the trigger valve sealing member to unseal the opening between the first chamber and the second chamber allowing the pressurized air from the first pressure zone in the first chamber to fill the second pressure zone including the second chamber of the trigger valve while the trigger is actuated.  The prior art of record that comes closest to teaching these limitations is Huang (US 2014/0209657), Liang ‘183 (US 7,556,183), and Liang ‘131 (US 2008/0290131).  Huang teaches a clinch fastener system comprising: a pivoting base and a clinch arm.  However, Huang fails to teach a pneumatic fastener tool having a first pressure zone, a second pressure zone, and a third pressure zone; wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve, wherein the second pressure zone includes a second portion of the trigger valve and a first portion of the safety valve, and wherein the third pressure zone includes a second portion of the safety valve; wherein the second pressure zone is configured to be open to atmospheric pressure prior to actuation of the trigger; wherein the trigger valve further comprises a trigger valve sealing member configured to selectively seal an opening between the first chamber and the second chamber, and a trigger valve plunger disposed within the second chamber and configured to be moved within the second chamber by actuation of the trigger causing the trigger valve sealing member to unseal the opening between the first chamber and the second chamber allowing the pressurized air from the first pressure zone in the first chamber to fill the second pressure zone including the second chamber of the trigger valve while the trigger is actuated.  Liang ‘183 teaches a clinch fastener system comprising: a pneumatic fastener tool having a first pressure zone, a second pressure zone, and a third pressure zone; wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve, wherein the second pressure zone includes a second portion of the trigger valve and a first portion of the safety valve, and wherein the third pressure zone includes a second portion of the safety valve.  However, Liang ‘183 fails to teach a pivoting base; a clinch arm; wherein the second pressure zone is configured to be open to atmospheric pressure prior to actuation of the trigger; wherein the trigger valve further comprises a trigger valve sealing member configured to selectively seal an opening between the first chamber and the second chamber, and a trigger valve plunger disposed within the second chamber and configured to be moved within the second chamber by actuation of the trigger causing the trigger valve sealing member to unseal the opening between the first chamber and the second chamber allowing the pressurized air from the first pressure zone in the first chamber to fill the second pressure zone including the second chamber of the trigger valve while the trigger is actuated.  Liang ‘131 teaches a clinch fastener system comprising: a pneumatic fastener tool having a first pressure zone and a second pressure zone; wherein the second pressure zone is configured to be open to atmospheric pressure prior to actuation of the trigger.  However, Liang ‘131 fails to teach a pneumatic fastener tool having a first pressure zone, a second pressure zone, and a third pressure zone; a pivoting base; a clinch arm; wherein the trigger valve further comprises a trigger valve sealing member configured to selectively seal an opening between the first chamber and the second chamber, and a trigger valve plunger disposed within the second chamber and configured to be moved within the second chamber by actuation of the trigger causing the trigger valve sealing member to unseal the opening between the first chamber and the second chamber allowing the pressurized air from the first pressure zone in the first chamber to fill the second pressure zone including the second chamber of the trigger valve while the trigger is actuated.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	Regarding claims 11-13, claims 11-13 would be allowable because they contain the allowable subject matter of claim 10.

Regarding claim 14, the prior art of record fails to disclose, teach, or fairly suggest a clinch fastener system comprising: a pneumatic fastener tool; a pivoting base; a clinch arm; a clinch plate; a mechanically actuated trigger linkage attached to the trigger comprising an integrated actuator arm fixedly attached to the trigger and a pneumatic valve actuating arm attached to the integrated actuator arm; a safety trigger lockout mechanism; wherein the tool nose is configured to be depressed causing the safety trigger mechanism to move upwardly releasing the integrated actuator arm from the pneumatic valve actuating arm.  The prior art of record that comes closest to teaching these limitations is Huang (US 2014/0209657), Liang ‘183 (US 7,556,183), and Liang ‘131 (US 2008/0290131).  Huang teaches a clinch fastener system comprising: a pneumatic fastener tool; a pivoting base; a clinch arm; a clinch plate.  However, Huang fails to teach a mechanically actuated trigger linkage attached to the trigger comprising an integrated actuator arm fixedly attached to the trigger and a pneumatic valve actuating arm attached to the integrated actuator arm; a safety trigger lockout mechanism; wherein the tool nose is configured to be depressed causing the safety trigger mechanism to move upwardly releasing the integrated actuator arm from the pneumatic valve actuating arm.  Liang ‘183 teaches a clinch fastener system comprising: a pneumatic fastener tool; a mechanically actuated trigger linkage attached to the trigger comprising an integrated actuator arm fixedly attached to the trigger and a pneumatic valve actuating arm attached to the integrated actuator arm; a safety trigger lockout mechanism.  However, Liang ‘183 fails to teach a pivoting base; a clinch arm; a clinch plate; wherein the tool nose is configured to be depressed causing the safety trigger mechanism to move upwardly releasing the integrated actuator arm from the pneumatic valve actuating arm.  Liang ‘131 teaches a clinch fastener system comprising: a pneumatic fastener tool; a safety trigger lockout mechanism.  However, Liang ‘131 fails to teach a pivoting base; a clinch arm; a clinch plate; a mechanically actuated trigger linkage attached to the trigger comprising an integrated actuator arm fixedly attached to the trigger and a pneumatic valve actuating arm attached to the integrated actuator arm; wherein the tool nose is configured to be depressed causing the safety trigger mechanism to move upwardly releasing the integrated actuator arm from the pneumatic valve actuating arm.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	Regarding claims 15-16, claims 15-16 would be allowable because they contain the allowable subject matter of claim 14.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731